Citation Nr: 0308700	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, status post surgeries, secondary to a service 
connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Reno, Nevada, Regional 
Office (RO).  That decision denied service connection for a 
cardiovascular disorder, status post surgeries with chronic 
pain.

In October 2002, the Board issued a decision which decided 
another issue that was also on appeal.  In addition, the 
Board undertook additional development on the issue of 
service connection for a cardiovascular disorder, status post 
surgeries with chronic pain pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (January 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  The veteran specifically identified 
a treating physician at VAMC San Francisco, who, the veteran 
reported, had related his cardiovascular disorder to the 
veteran's service connected anxiety disorder.  The Board 
sought an opinion from the specified physician and was 
informed that he no longer works at that facility.

REMAND

There have been significant changes in the law and 
regulations applicable to the veteran's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 11 Stat. 2096 
(2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to the veteran's claims.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.


The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the time and the scope of 
assistance the VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The veteran's claim for service connection for a 
cardiovascular disorder, status post surgeries, secondary to 
a service connected anxiety disorder was denied by the RO 
without adequate consideration of the new law.  Because of 
the change in the law brought about by the VCAA, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law and 
implementing regulations.  The veteran was not provided a 
letter notifying him of the change in the law and the effect 
of the change on his claim for service connection for a 
cardiovascular disorder, status post surgeries, secondary to 
a service connected anxiety disorder, nor was he issued a 
supplemental statement of the case containing the new law and 
regulations.  Accordingly, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159).

2.  The veteran should be afforded a VA 
examination to determine if any current 
cardiovascular disability may be 
attributed to the veteran's service 
connected anxiety disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is 
specifically asked to state whether it is 
as likely as not that any current 
cardiovascular disorder is etiologically 
related to the veteran's service 
connected anxiety disorder.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In particular, 
the SSOC should contain all of the new 
laws and regulations applicable to the 
veteran's claim.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




